Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT AMENDMENT


THIS EMPLOYMENT AGREEMENT AMENDMENT (“AGREEMENT”), is made and entered into by
and between Sharps Compliance Corp. (as parent Company of Sharps Compliance,
Inc.), having its principle office at 9220 Kirby Drive, Suite 500, Houston, TX
77054 (hereinafter referred to as the “Company”), and David P. Tusa (hereinafter
referred to as the “Executive”).


WITNESSETH


For and in consideration of the mutual promises and covenants herein contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Executive agree to amend the
Executive’s original executive employment agreement, dated July 14, 2003 and as
amended on October 1, 2004 and August 19, 2005, as follows:


The Base Salary referred to in Article 1.3.1 (as amended) of $9,615.38 per pay
period (twenty-six pay periods per year) is hereby changed to $10,576.93.


The Executive’s title as shown in Article 1.1 is hereby changed to President
(from Executive Vice President and Chief Financial Officer). The duties shown in
same section are changed to include, Finance, Administration, Operations and
Sales and Marketing.


The Company and Executive agree to add to the Agreement the following
provision:  Article 1.4.1 Car Allowance, The Company shall provide to the
Executive, during the Term of Employment, at the sole cost of the Company, an
automotive vehicle for the Executive’s use that is acceptable to the Executive
and reasonable to the Company, as well as insurance to cover such vehicle at
limits and deductions mutually acceptable to the Executive and the Company.
Additionally, the Company will pay for all reasonable service, operating and
repair costs incurred during the term of the Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first written below with the amended provisions noted above being effective June
14, 2010.






EXECUTIVE:
 
__________________________
David P. Tusa
 
Date: June 14, 2010
 
 
COMPANY:
 
_______________________
Dr. Burton J. Kunik
Chairman & Chief Executive Officer
 
Date:    June 14, 2010



